[DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                                               APRIL 1, 2008
                                No. 07-14705
                                                             THOMAS K. KAHN
                            Non-Argument Calendar
                                                                 CLERK
                          ________________________

                    D. C. Docket No. 06-00528-CR-WSD-1-1

UNITED STATES OF AMERICA,
                                                      Plaintiff-Appellee,

                                     versus

KINGSLEY MANG IREKE,
a.k.a. Kingsley Chiedu Onukwube,

                                                 Defendant-Appellant.
                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Georgia
                       _________________________

                                 (April 1, 2008)

Before ANDERSON, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

      Kingsley Mang Ireke appeals his 41-month sentence for fraudulent use of a

non-immigrant visa, a violation of 18 U.S.C. § 1546(a), and unlawful reentry by a
deported alien, a violation of 8 U.S.C. §§ 1326(a) and (b)(2). On appeal, Ireke

argues that his low-end sentence -- Ireke faced a Guidelines range of 41 to 51

months’ imprisonment -- is unreasonable. After careful review, we affirm.

      We review      the final sentence imposed by the district court for

reasonableness. United States v. Winingear, 422 F.3d 1241, 1245 (11th Cir. 2005).

Specifically, the district court must impose a sentence that is both procedurally and

substantively reasonable. Gall v. United States, 552 U.S. ___, 128 S. Ct. 586, 597

(2007).   A sentence may be procedurally unreasonable if the district court

improperly calculates the Sentencing Guidelines range, treats the Guidelines as

mandatory rather than advisory, fails to consider the appropriate statutory factors,

selects a sentence based on clearly erroneous facts, or fails to adequately explain

the chosen sentence. Id.

      After we have determined that the sentence is procedurally sound, Gall

directs that we review the substantive reasonableness of a sentence under an abuse-

of-discretion standard. Id. After Gall, “an appellate court may still overturn a

substantively unreasonable sentence, albeit only after examining it through the

prism of abuse of discretion.” United States v. Pugh, 515 F.3d 1179, 1191 (11th

Cir. 2008).   The review for substantive reasonableness involves examining the

totality of the circumstances, including an inquiry into whether the statutory factors



                                          2
in 18 U.S.C. § 3553(a) support the sentence in question. Gall, 128 S. Ct. at 597-

600. A district court is obliged to consider all of these factors in fashioning an

appropriate sentence. Pugh, 515 F.3d at 1191.

      We will defer to the judgment of the district court in the weight given to the

§ 3553(a) factors unless the district court has made “a clear error of judgment” and

has imposed “a sentence that lies outside the range of reasonable sentences dictated

by the facts of the case.” United States v. Williams, 456 F.3d 1353, 1363 (11th

Cir. 2006), cert. dismissed, 127 S. Ct. 3040 (2007), abrogated on other grounds by

Kimbrough v. United States, 552 U.S. ___, 128 S. Ct. 558 (2007); see also United

States v. McBride, 511 F.3d 1293, 1297-98 (11th Cir. 2007) (noting that

disagreement with how the district court weighs certain factors is insufficient to

reverse a procedurally proper sentence); United States v. Hunt, 459 F.3d 1180,

1185 (11th Cir. 2006) (holding that a district court “may determine, on a case-by-

case basis, the weight to give the Guidelines,” as long as the court also considers

the other § 3553(a) factors).

      Pursuant to § 3553(a), the sentencing court shall impose a sentence

“sufficient, but not greater than necessary, to comply with the purposes set forth in

paragraph (2) of this subsection,” namely to reflect the seriousness of the offense,

promote respect for the law, provide just punishment for the offense, deter criminal



                                          3
conduct, protect the public from future crimes of the defendant, and provide the

defendant with needed educational or vocational training or medical care. See 18

U.S.C. § 3553(a)(2). The sentencing court must also consider the following factors

in determining a particular sentence: the nature and circumstances of the offense

and the history and characteristics of the defendant, the kinds of sentences

available, the Sentencing Guidelines range, the pertinent policy statements of the

Sentencing Commission, the need to avoid unwanted sentencing disparities, and

the need to provide restitution to victims. See 18 U.S.C. § 3553(a)(1), (3)-(7).

      In the instant case, Ireke’s sentence is procedurally reasonable. Ireke raises

no issue concerning the calculation of the Guidelines range. The record makes

clear both (1) that district court heard the arguments of Ireke’s counsel, the

government, and Ireke himself, and reviewed all exhibits containing mitigating

circumstances, as presented by Ireke, and (2) that district court explicitly stated it

had considered the foregoing arguments, statements and exhibits, the advisory

Guidelines, and the § 3553(a) factors.        Moreover, in explaining its sentencing

decision, the court specifically addressed the § 3553(a) factors of the nature and

circumstances of the offense, the history and circumstances of the defendant, the

seriousness of the offense, as well as the needs to promote respect for the law and

to provide deterrence and just punishment. On this record, there is no indication



                                          4
that the district court failed to give due consideration to relevant mitigating

circumstances and the § 3553(a) factors.

       The record also demonstrates that the district court imposed a substantively

reasonable sentence, as the sentence was supported by the § 3553(a) factors. See

Gall, 128 S. Ct. at 597. In explaining its decision, the district court expressly

discussed Ireke’s age, educational history, family situation, reasons for committing

the offense, and the financial hardships to his family, all of which are § 3553(a)

factors that relate to his personal history and circumstances or the seriousness of

the offense. In fact, the district court indicated that its reasons for imposing the

sentence included Ireke’s college education, business success, and previous

incarceration for the same offense. In imposing a sentence at the lowest end of the

Guidelines range, the district court also relied on the § 3553(a)(2) purposes of

deterrence, promoting respect for the law, and providing just punishment.1                           In

short, Ireke has not shown that the district court did not consider the § 3553(a)

factors or that the sentence was “greater than necessary” to comply with the

purposes of § 3553(a)(2). Accordingly, we affirm.



       1
          To the extent Ireke asserts the district court gave more weight to certain factors than to
others, we will affirm the sentence so long as it is within a reasonable range in light of the facts and
the circumstances. See Williams, 456 F.3d at 1363. Indeed, “Gall itself found that the district court
did not commit reversible error simply because it ‘attached great weight’ to a single factor.” Pugh,
515 F.3d at 1192 (quoting Gall, 128 S. Ct. at 600).

                                                   5
AFFIRMED.




            6